     Case 2:19-cv-13460-ES Document 19 Filed 02/26/21 Page 1 of 13 PageID: 684




Not for Publication

                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY


MARIA D. GONZALEZ,

                                      Plaintiff,                       Civil Action No. 19-13460 (ES)

                             v.                                                     OPINION

COMMISSIONER OF SOCIAL
SECURITY,
                                      Defendant.


SALAS, DISTRICT JUDGE

         Before the Court is Plaintiff Maria D. Gonzalez’s appeal of Administrative Law Judge

(“ALJ”) Matthew Bring’s decision denying Plaintiff’s application for disability insurance benefits

(“DIB”) and supplemental security income (“SSI”) benefits based on the ALJ ’s determination that

Plaintiff was not disabled under the Social Security Act (the “Act”), 42 U.S.C. §§ 1381 et. seq.

(D.E. No. 1, Compl.). The Court exercises jurisdiction pursuant to 42 U.S.C. § 405(g). The Court

decides this matter without oral argument pursuant to Federal Rule of Civil Procedure 78(b) and

Local Civil Rule 9.1(f). For the reasons set forth herein, the Commissioner of Social Security’s

(the “Commissioner”) decision is affirmed.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         Because the Court writes primarily for the benefit of the parties, only the essential facts are

recounted herein.

         At the time of her application for DIB and SSI, Plaintiff was 28 years of age. 1 (D.E. No.


1
         Plaintiff’s date of birth is March 28, 1985. (R. 304). Plaintiff is considered to be a “younger person” since
she is under the age of 50 years old. See 20 CFR 404.1563(c).
  Case 2:19-cv-13460-ES Document 19 Filed 02/26/21 Page 2 of 13 PageID: 685




6, Administrative Record (“R.”) 22).       Plaintiff has a high school education and is able to

communicate in English. Id. Plaintiff was previously employed as a cashier, salesclerk, and a

produce clerk. (D.E. No. 1, Compl. ¶4). Plaintiff later amended her application for a closed period

of disability, after returning to work on January 1, 2018. (R. 35).

       On September 24, 2015, Plaintiff applied for DIB and SSI benefits, beginning on February

20, 2014 and ending on December 31, 2017, due to numerous alleged impairments. (R. 304-14).

Plaintiff’s application was denied initially and on reconsideration. (R. 12; 158-65; 166-71).

Shortly thereafter, Plaintiff requested a hearing before an ALJ, which was conducted on January

31, 2018. (R. 172-73, 78-114). Plaintiff did not appear at the hearing, but her counsel was present.

(R. 78-114). Plaintiff also did not appear at the second hearing on May 11, 2018, but her counsel

once again was present and informed the ALJ that Plaintiff was unable to take off of work to attend

the hearing. (R. 35-36). At this hearing, Plaintiff’s attorney informed ALJ Bring that she wished

to have her application considered a closed period request from the date of onset until the last day

of 2017. (R. 36). On May 30, 2018, the ALJ issued a decision denying Plaintiff’s application after

determining that Plaintiff was not disabled under the Act. (R. 12-28). Plaintiff appealed. (R. 298).

On April 11, 2019, the Appeals Council denied Plaintiff’s request for review; thus, ALJ Bring’s

decision is the final agency decision for the purposes of the instant appeal. (R. 1-6).

       On June 6, 2019, Plaintiff appealed to this Court. (D.E. No. 1, Compl.). On October 30,

2019, the Administrative Record was filed. (D.E. No. 6, R.).          After being granted several

extensions, Plaintiff filed a moving brief on July 10, 2020. (D.E. No. 15 (“Pl. Mov. Br.”)).

Defendant filed opposition on August 28, 2020, after being granted a 30-day extension to file its

brief. (D.E. No. 18 (“Def. Opp. Br.”)).




                                                 2
      Case 2:19-cv-13460-ES Document 19 Filed 02/26/21 Page 3 of 13 PageID: 686




II.      LEGAL STANDARD

                Standard of Review

         The Court reviews legal questions de novo and all other findings for “substantial evidence.”

See 42 U.S.C. § 405(g); Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011).

Substantial evidence is more than a “mere scintilla” of evidence and “means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales,

402 U.S. 389, 401 (1971). Although substantial evidence requires “more than a mere scintilla, it

need not rise to the level of a preponderance.” McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360

(3d Cir. 2004). While failure to meet the substantial evidence standard normally warrants remand,

such error is harmless where it “would have had no effect on the ALJ’s decision.” Perkins v.

Barnhart, 79 F. App’x 512, 515 (3d Cir. 2003).

         Courts are bound by the ALJ’s findings of fact that are supported by substantial evidence

“even if [it] would have decided the factual inquiry differently.” Hartranft v. Apfel, 181 F.3d 358,

360 (3d Cir. 1999). “Where evidence in the record is susceptible to more than one rational

interpretation, [the Court] must accept the Commissioner’s conclusions.” Izzo v. Comm’r of Soc.

Sec., 186 F. App’x 280, 283 (3d Cir. 2006). Thus, this Court is limited in its review because it

cannot “weigh the evidence or substitute its conclusions for those of the fact-finder.” Williams v.

Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).

                Determining Entitlement to Social Security Benefits

         To qualify for DIB, the claimant must establish that she is “disabled.” 42 U.S.C. § 1381.

A claimant is disabled only if his physical or mental impairments are “of such severity that he is

not only unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the national




                                                  3
  Case 2:19-cv-13460-ES Document 19 Filed 02/26/21 Page 4 of 13 PageID: 687




economy[.]” 42 U.S.C. § 423(d)(2)(A). A physical or mental impairment is defined by the Act as

an “impairment that results from anatomical, physiological, or psychological abnormalities which

are demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” 42

U.S.C. § 423(d)(3). Under the Act, “a disability is established where the claimant demonstrates

that there is some medically determinable basis for an impairment that prevents [the individual]

from engaging in any substantial gainful activity for a statutory twelve-month period.” Fargnoli

v. Halter, 247 F.3d 34, 38–39 (3d Cir.2001) (internal citations and quotations omitted).

       In analyzing whether a disability exists under the Act a five-step sequential evaluation

process is followed. See 20 C.F.R. § 416.920. First, the plaintiff must demonstrate that he has not

engaged in any substantial gainful activity since the onset date of his severe impairment. 20 C.F.R.

§§ 404.1520(a)(4)(i) & 416.920(a)(4)(i). Substantial gainful activity is defined as significant

physical or mental activities that are usually done for pay or profit. 20 C.F.R. §§ 404.1572(a) &

416.972(a), (b). If an individual engages in substantial gainful activity, he is not disabled under

the regulation, regardless of the severity of his impairment or other factors such as age, education,

and work experience. 20 C.F.R. §§ 404.1520(b) & 416.920(b). If the plaintiff demonstrates that

he has not engaged in substantial gainful activity, the analysis proceeds to step two.

       Second, the plaintiff must demonstrate that his medically determinable impairment or the

combination of his impairments is “severe.” 20 C.F.R. §§ 404.1520(a)(4)(ii) & 416.920(a)(4)(ii).

A “severe” impairment significantly limits a plaintiff’s physical or mental ability to perform basic

work activities. 20 C.F.R. §§ 404.1520(c) & 416.920(c). An impairment or combination of

impairments does not satisfy this threshold if medical and other evidence only establishes slight

abnormalities which have no more than a minimal effect on an individual’s ability to work. See

Newell v. Comm’r of Soc. Sec., 347 F.3d 541, 546 (3d Cir. 2003).




                                                 4
  Case 2:19-cv-13460-ES Document 19 Filed 02/26/21 Page 5 of 13 PageID: 688




       Third, the ALJ must assess the medical evidence and determine whether the plaintiff’s

severe impairment(s) (alone or in combination) meet or equal an impairment listed in the Social

Security Regulations’ “Listings of Impairments” in 20 C.F.R. § 404, Subpart P, Appendix 1

(“Listing”). See 20 C.F.R. §§ 404.1520(a)(4)(iii) & 416.920(a)(4)(iii).

       If a plaintiff is not found to be disabled at step three, the analysis continues to step four.

However, before reaching step four, the ALJ must first determine a plaintiff’s residual functional

capacity (“RFC”). A plaintiff’s RFC is the most that a plaintiff can do despite his limitations; all

relevant evidence is considered. 20 C.F.R. § 416.945(a). At step four, the ALJ determines whether

the plaintiff’s RFC permits him to perform his past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv)

& 416.920(a)(4)(iv). If the plaintiff lacks the RFC to perform any work he had done in the past,

the analysis proceeds to step five.

       In the fifth and final step, the burden shifts to the Commissioner to produce evidence that

there is a significant amount of other work in the national economy that the plaintiff can perform

based on his age, education, work experience, and RFC. 20 C.F.R. §§ 404.1520(a)(4)(v) &

416.920(a)(4)(v).

III.   DISCUSSION

               The ALJ’s Decision

       At step one, ALJ Bring determined that Plaintiff had engaged in substantial gainful activity

beginning in January of 2018. (R. 17). At step two, ALJ Bring concluded that Plaintiff had the

following severe impairments: systemic lupus erythematosus (“SLE”); dermatomyositis;

polymyositis; and collagen vascular disease. (R. 18). ALJ Bring concluded that Plaintiff’s

rhabdomyolysis was not severe because it “does not recur during the period of adjudication” and

as a result the requisite 12 months for severity were not met. Id. At step three, ALJ Bring




                                                 5
  Case 2:19-cv-13460-ES Document 19 Filed 02/26/21 Page 6 of 13 PageID: 689




determined that Plaintiff did not have an impairment or combination of impairments that met or

equaled the severity of one of the impairments listed in Appendix 1 of the applicable regulations.

(R. 16-17).

       Specifically, ALJ Bring evaluated Listing 14.02 in connection with Plaintiff’s SLE and

concluded as follows:

               While it is established that the complainant’s body mass index
               (“BMI”) scores indicate that she is underweight and experiences
               some involuntary weight loss [], the remaining requirements of this
               listing are not met. The record does not establish the involvement of
               two or more body systems, nor does it establish the presence of
               another constitutional symptom or sign. Thus, listing 14.02A is not
               met or equaled. Additionally, the record does not establish marked
               limitations in activities of daily living, maintaining social
               functioning, or completing tasks in a timely manner; as such, listing
               14.02B is not met or equaled.

(R. 18). ALJ Bring also evaluated Plaintiff’s impairments with Listing 14.05 finding that:

               the claimant does not meet or equal these requirements, as the record
               does not establish: (A) an inability to ambulate effectively or
               perform fine and gross movements effectively; (B) dysphagia with
               aspiration; (C) impaired respiration; (D) diffuse calcinosis; or (E)
               marked limitations in activities of daily living, maintaining social
               functioning, or completing tasks in a timely manner.

(R. 18-19). ALJ Bring sited his reasoning under Listing 14.02 as the basis for finding that Plaintiff

also did not meet or equal the requirements under Listing 14.06. (R. 19).

       At step four, ALJ Bring provided a lengthy analysis, first determining that Plaintiff had the

RFC to “lift 20 pounds occasionally and 10 pounds frequently; sit up to 6 hours total in an 8-hour

workday; stand and walk up to 4 hours total in an 8-hour workday; and occasionally climb, balance,

stoop, kneel, crouch, and crawl.” Id. ALJ Bring ultimately concluded that Plaintiff’s “medically

determinable impairments could reasonably be expected to cause the alleged symptoms; however,

the claimant’s statements concerning the intensity, persistence, and limiting effects of these




                                                 6
    Case 2:19-cv-13460-ES Document 19 Filed 02/26/21 Page 7 of 13 PageID: 690




symptoms are not entirely consistent with the medical evidence and other evidence in the record[.]”

(R. 20). ALJ Bring further found that Plaintiff is unable to perform any of her past relevant work.

(R. 22).

       At step five, ALJ Bring determined that Plaintiff is capable of making a successful

adjustment to other work that exists in the significant numbers in the national economy, based on

the record and having accepted the testimony of the vocational expert. (R. 22-23). Accordingly,

The ALJ found that Plaintiff was not disabled. (R. 23).

               Issues on Appeal

       Plaintiff first argues 2 that her severe impairments equal the listings for SLE (Listing 14.02),

systemic vasculitis (Listing 14.03), and chronic weight loss (Listing 5.08). (Pl. Mov. Br. 18-20).

       In challenging an ALJ’s conclusion as to step three and in asserting that an ALJ should

have performed a more in-depth analysis at the third step, Plaintiff must show how the outcome

would have been different. “Ordinary harmless error review . . . is applicable to administrative

appeals.” Holloman v. Comm’r Soc. Sec., 639 F. App’x. 810, 814 (3d Cir. 2016) (citing Shinseki

v. Sanders, 556 U.S. 396, 409 (2009)). Where, as here, a plaintiff alleges error by the ALJ, “the

burden of showing harmfulness is normally on the party attacking the agency’s determination.”

See Shinseki, 556 U.S. at 398. This means that Plaintiff must explain how he “might have prevailed

at step three if the ALJ’s analysis have been more thorough.” Holloman, 639 F. App’x at 814.

Specifically, Plaintiff must “affirmatively point[] to specific evidence that demonstrates he should

succeed at step three.” Woodson v. Comm’r Soc. Sec., 661 F. App’x 762, 766 (3d Cir. 2016).



2
  Plaintiff makes other arguments related to this first point, such as claiming that the ALJ erred
when the ALJ did not consider Plaintiff’s rhabdomyolysis to be a severe impairment at step two.
(Pl. Mov. Br. 14-17). However, even assuming that the ALJ made an error, Plaintiff fails to point
to additional evidence demonstrating that a different result could have been reached. As a result,
any such error was harmless.


                                                  7
  Case 2:19-cv-13460-ES Document 19 Filed 02/26/21 Page 8 of 13 PageID: 691




       Turning first to SLE under Listing 14.02, the listing provides as follows:

               14.02 Systemic lupus erythematosus. As described in 14.00D1.
               With:
                   A. Involvement of two or more organs/body systems, with:
                        1. One of the organs/body systems involved to at least a
                        moderate level of severity; and
                        2. At least two of the constitutional symptoms or signs
                        (severe fatigue, fever, malaise, or involuntary weight loss).
                   OR
                   B. Repeated manifestations of SLE, with at least two of the
                   constitutional symptoms or signs (severe fatigue, fever,
                   malaise, or involuntary weight loss) and one of the following
                   at the marked level:
                        1. Limitation of activities of daily living.
                        2. Limitation in maintaining social functioning.
                        3. Limitation in completing tasks in a timely manner due to
                        deficiencies in concentration, persistence, or pace.

20 C.F.R. Pt. 404, subpt. P, app. 1 § 14.00(D)(1). Listing 14.03 has the same requirements as to

systemic vasculitis. See 20 C.F.R. Pt. 404, subpt. P, app. 1 § 14.00(D)(2).

       ALJ Bring discussed Plaintiff’s BMI and the fact that she is underweight and suffers from

involuntary weight loss, but that,

               the remaining requirements of this listing are not met. The record
               does not establish the involvement of two or more body systems, nor
               does it establish the presence of another constitutional symptom or
               sign. Thus, listing 14.02A is not met or equaled.

(R. 398-99).

       Listing 14.02A defines “severe fatigue” as “a frequent sense of exhaustion that results in

significantly reduced physical activity or mental function.” 20 C.F.R. pt. 404, subpt. P., app. 1 §

14.00(C)(2). Plaintiff offers a September 2015 Function Report as evidence to support her position

that Plaintiff’s fatigue was severe. (Pl. Mov. Br. 19-20). However, the function report does not

reflect severe fatigue, but mentions self-proclaimed limitations and pain suffered. (R. 355-62).


                                                   8
  Case 2:19-cv-13460-ES Document 19 Filed 02/26/21 Page 9 of 13 PageID: 692




ALJ Bring noted the following:

               By the end of 2016, however, physical exam findings were normal
               []. While she reported fatigue, she denied pain, and a subjectively
               assessed performance status indicated she was “[f]ully active, able
               to carry on all pre-disease performance without restriction” []. She
               has a follow up visit the next month with similar complaints and
               findings. Laboratory tests results from those visits were normal [].

(R. 20). Although there are several instances in the record that reflect fatigue there are numerous

other instances Plaintiff either did not complain of fatigue or denied being fatigued. (R. at 399,

404, 427, 435, 444, 446). As a result, substantial evidence supported the ALJ’s finding that

Plaintiff did not meet the “severe fatigue” requirement of the listing.

       Additionally, in support of her arguments in connection with the involvement of two or

more body systems, Plaintiff asserts that Plaintiff’s lupus has affected her musculoskeletal system

(polymyositis), her vascular system (dermatomyositis) and her dermatological system (collagen

vascular disease). (Pl. Mov. Br. at 19). However, in support of her position, Plaintiff only relies

on the diagnosis of Plaintiff’s lupus. As highlighted by Defendant, there are significant periods

where treatment records are missing which was acknowledged by ALJ Bring. Specifically,

Defendant highlights that “Plaintiff’s treatment was minimal, with large gaps in treatment records,

including one-year gap between notes in May of 2014 and May of 2015 and a gap of a year and a

half between her last office visit in 2016 and the end of the closed period.” (Def. Opp. Br. 12). In

merely noting Plaintiff’s diagnosis, Plaintiff has not met her burden.

       The court finds that in light of the evidence in the record, ALJ Bring’s step three

determination as to Listing 14.02 is supported by substantial evidence and need not be disturbed.

For the same reasons, Plaintiff has not met her burden in demonstrating that Listing 14.03 would

have resulted in her having been found disabled at step three. Finally, as to Plaintiff’s argument

concerning chronic weight loss under Listing 5.08, Plaintiff acknowledges that she does not meet



                                                 9
 Case 2:19-cv-13460-ES Document 19 Filed 02/26/21 Page 10 of 13 PageID: 693




the listing because she cannot point to any digestive disorder. (Pl. Mov. Br. 18).

       Plaintiff next argues that: the RFC is not based on substantial evidence, adding that the

ALJ improperly rejected the opinions of treating physicians. (Pl. Mov. Br. 20-36).

       A plaintiff’s RFC is the most that a plaintiff can do despite his limitations. 20 C.F.R.

§ 416.945(a). When making an RFC determination, an ALJ is required to consider all evidence.

Burnett, 220 F.3d at 121. However, an ALJ need not discuss in his opinion “every tidbit of

evidence included in the record,” Hur v. Barnhart, 94 Fed. App’x. 130, 133 (3d Cir. 2004), so long

as “the ALJ’s decision, read as a whole, illustrates that the ALJ considered the appropriate factors”

in reaching his conclusions. Jones, 364 F.3d at 505.

       In reaching the decision as to Plaintiff’s RFC, ALJ Bring noted that he assigned great

weight to Dr. Rabelo’s opinion that Plaintiff would have some difficulty with standing and walking

and should perform postural activities no more than occasionally. (R. 21). The Court disagrees

with Plaintiff’s argument that Dr. Rabelo’s opinion should not have been given great weight by

ALJ Bring based on Plaintiff’s assertion that Dr. Rabelo did not review Plaintiff’s function report.

The Court must evaluate whether “the ALJ’s decision, read as a whole, illustrates that the ALJ

considered the appropriate factors” in reaching his conclusions. Jones, 364 F.3d at 505 (emphasis

added). Here, before reaching a determination on RFC, ALJ Bring recounted the symptoms as set

forth by Plaintiff in the October 2015 function report, with citations to the report. (R. 19). Thus,

ALJ Bring weighed the opinion of Dr. Rabelo against the backdrop of the overall evidence in the

record, including the function report. (R. 20) (“[L]ongitudinal review of the evidence demonstrates

reasonably good control of claimant’s impairments throughout the period of adjudication.”); see

also (R. 21) (noting that “Dr. Rabelo’s limitations are consistent with the substantial evidence of

record, including records received at the hearing level[.]”).




                                                 10
 Case 2:19-cv-13460-ES Document 19 Filed 02/26/21 Page 11 of 13 PageID: 694




       Next, ALJ Bring noted that he gave little weight to the opinions of treating physicians

Robert Fogari and Patrick Beaty, who indicated that Plaintiff is “disabled” or “unable to work,”

reasoning as follows:

               None of these statements includes any functional limitations that
               would justify their determinations, nor do they provide any
               explanation of the symptoms that would specifically preclude work
               activity. As their statements are wholly unsupported by the record
               as a whole, they are not entitled to any significant weight.

(R. 21). In May of 2015, Dr. Fogari evaluated Plaintiff and noted that although she complained of

joint pain and weakness, she was negative for any decreased range of motion, and found no painful

restrictions of motion, no back, joint or limb pain. (R. 427). Dr. Fogari also found Plaintiff

negative for loss of appetite, fatigue, and weight loss. Id. Dr. Fogari prescribed Plaintiff

Prednisone for her polymyositis. (R. 428). Dr. Fogari’s notes further indicated that Plaintiff has

not been seen for approximately seven months prior to the 2015 visit. Id.

       In September of 2015, Dr. Beaty also evaluated Plaintiff, noting that Plaintiff was

diagnosed with lupus in February of 2015 and that Plaintiff complained of pain in both legs and

knees. (R. 435). Dr. Beaty mainly noted that in evaluating Plaintiff, she was found to be normal

in almost all areas. (R. 435-37). Dr. Beaty also noted collagen vascular disease, gave Plaintiff a

referral to a rheumatologist for “unspecified diffuse connective tissue disease,” and noted that

Plaintiff was unable to return to work/school for approximately 4 months pending further medical

evaluation. (R. 430- 432). However, there were no further notes from Dr. Beaty as to Plaintiff’s

functional limitations.

       Thus, the Court does not find error in ALJ Bring placing lesser weight on the opinions of

treating physicians when such conclusions of an inability to work and disability were not fully

supported by medical records reflecting significant functional limitations. Fargnoli v. Massanari,

247 F.3d 34, 43 (3d Cir. 2001) (observing that opinions of treating physicians are given controlling


                                                11
 Case 2:19-cv-13460-ES Document 19 Filed 02/26/21 Page 12 of 13 PageID: 695




weight only when they are “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the claimant's]

case record[.]”).

       Moreover, there was additional evidence in the record that supported RFC. For example,

an April 2016 report from Hudson Hematology Oncology indicated that Plaintiff had good

appetite; no respiratory, cardiovascular, or gastrointestinal issues; and no pain even though

Plaintiff complained of fatigue. (R.       481).    The report also noted that “workup does not

demonstrate suspicion for underlying lymphoproliferative disorder” in connection with Plaintiff’s

Dermatomyositis and unexplained weight loss and recommends that Plaintiff follow-up in

approximately 4-6 months for repeat of urine analysis. Id. Plaintiff sought DIB and SSI benefits

for a closed period of disability between February 20, 2014 to December 31, 2017. As noted, the

record reflects a significant gap in Plaintiff’s treatment records during this period.

       In light of the ALJ’s review of the evidence, the Court finds that the ALJ’s RFC

determination is supported by substantial evidence on the record as a whole. The ALJ sufficiently

explained why contradictory evidence undercut Plaintiff’s subjective complaints and the ALJ also

adequately explained the weight he was giving to opinion evidence in the record and why lesser

weight was given to treating physician opinions. The Court finds that Plaintiff has failed to meet

her burden in pointing to evidence that was overlooked by ALJ Bring that would change the

outcome of the ALJ’s decision.




                                                   12
 Case 2:19-cv-13460-ES Document 19 Filed 02/26/21 Page 13 of 13 PageID: 696




IV.    CONCLUSION

       For the foregoing reasons, the Court affirms the decision of the Commissioner of Social

Security. An appropriate Order accompanies this Opinion.



                                                  __s/Esther Salas__________________
                                                  Esther Salas, U.S.D.J.




                                             13
